In an action to recover damages for veterinary malpractice, the plaintiff appeals from an order of the Supreme Court, Nassau County (Robbins, J.), entered April 22, 1986, which denied its motion for leave to serve a second amended complaint.
Ordered that the order is affirmed, without costs or disbursements.
Under the circumstances of this case, including the plaintiffs attempt on the eve of trial to introduce new facts to support a new theory of recovery and the inexcusable delay in seeking to introduce this new claim after the plaintiff had previously filed its note of issue, there was no abuse of discretion in denying the motion for leave to serve a second amended complaint. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.